Order entered May 3, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00950-CR

                       MICHAEL VILLASANA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-80223-2020

                                       ORDER

      Before the Court is appellant’s April 30, 2021 final motion for extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief,

received with the motion, filed as of the date of this order.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE